Citation Nr: 1600771	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-43 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, rated as 40 percent disabling prior to April 18, 2013, as 10 percent disabling from April 18, 2013 through February 1, 2015, and as 30 percent disabling thereafter.

2.  Entitlement to service connection for bilateral Charcot foot, status post right below knee amputation, to include as secondary to service-connected bilateral pes planus with left foot hammertoes ("bilateral Charcot foot").


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2015 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In an August 2015 rating decision, the RO increased the rating for the Veteran's service-connected bilateral hearing loss to 30 percent for the period from February 2, 2015.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral Charcot foot is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Prior to April 18, 2013, the most probative evidence indicates the Veteran's hearing loss was manifested by Level VII hearing loss in both ears, at worst.

2.  From April 18, 2013 through December 3, 2013, the most probative evidence indicates the Veteran's hearing loss was manifested by Level II hearing loss in the right ear and Level I hearing loss in the left ear, at worst.

3.  From December 4, 2013 through February 1, 2015, the most probative evidence indicates the Veteran's hearing loss was manifested by Level VII hearing loss in both ears, at worst.

4.  From February 2, 2015, the most probative evidence indicates the Veteran's hearing loss was manifested by Level VII hearing loss in the right ear and Level VI hearing loss in the left ear, at worst.


CONCLUSIONS OF LAW

1.  Prior to April 18, 2013, the criteria for a rating in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86(a) (2015).

2.  From April 18, 2013 through December 3, 2013, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A.      §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

3.  From December 4, 2013 through February 1, 2015, the criteria for a rating of   40 percent, but no higher, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86(a) (2015).

4.  From February 2, 2015, the criteria for a rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in April 2013.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  Various post-service medical records from the period under review are associated with the claims file, and VA examinations have been conducted and opinions obtained.

The Veteran was also afforded a hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the officers who chair a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified as to the symptoms of his hearing loss, their progression, and the treatment he has received.  The Veteran and his representative have not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim,  and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating

The Veteran filed the instant claim for an increased rating for bilateral hearing    loss in March 2013, seeking an evaluation in excess of the 10 percent evaluation previously assigned effective May 19, 2006.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2015).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold    at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2015).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

After review of the evidence of record, the Board finds that an increase, to 40 percent, of the disability rating assigned for the Veteran's bilateral hearing loss     for the period from December 4, 2013 through February 1, 2015 is warranted, based on the findings of a December 4, 2013 private audiogram.  However, regarding entitlement to a rating even higher than 40 percent during that time period, or to a higher rating during the remaining time periods under review, the Board finds that such increases are not warranted.

The first audiogram of record during the time period under review was conducted on December 18, 2012, when the Veteran presented to a VA audiology clinic for   an initial hearing aid evaluation.  The audiometric testing conducted at that time showed puretone thresholds of 55, 70, 90, and 95 decibels in the right ear and       60, 75, 90, and 85 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz ("specified frequencies").  The average puretone threshold was 78 decibels in both ears.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 60 percent in the left ear.  Applying the results from that examination to Table VII in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss in the right ear and Level VII hearing loss in the left ear.  Where hearing loss is at Level III in one ear and Level VII in the other, a 20 percent disability rating is assigned under Table VII.  However, as the Veteran's puretone thresholds were all over 55 decibels, the findings have also been applied to Table VIA pursuant to 38 C.F.R. § 4.86.  Under Table VIA, the Veteran's audiometric scores result in Level VII hearing loss bilaterally.  Level VII hearing loss in both ears results in a 40 percent evaluation under Table VII.  38 C.F.R. § 4.86.

In February 2013, the Veteran again presented to the VA audiology clinic to have an initial hearing aid fitting and orientation.  At that time, the audiologist noted   that the Veteran communicated much better than his hearing loss documented        in December 2012 would suggest, and stated that perhaps his hearing loss was exaggerated.

The next audiogram of record was conducted during an April 18, 2013 VA examination.  It showed puretone thresholds of 45, 60, 65, and 65 decibels in the right ear and 40, 50, 65, and 65 decibels in the left ear at the specified frequencies.  Average puretone thresholds were 59 decibels in the right ear and 55 decibels in  the left.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 94 percent in the left ear.  Applying the results from that examination to Table VII in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level I in one ear and Level II in the other, a noncompensable rating is assigned under Table VII.  The Board notes that the April 18, 2013 audiogram results do not establish the requisite criteria for application of Table VIA.  See 38 C.F.R. §§ 4.85, 4.86.

The next audiogram of record is dated December 4, 2013, at which time the Veteran presented for private audiological treatment and described a sudden drop in his hearing acuity in November 2013.  Audiometric testing showed puretone thresholds of 80, 75, 80, and 85 decibels in the right ear and 80, 70, 75, and 85 decibels in the left ear at the specified frequencies.  Average puretone thresholds were 80 decibels in the right ear and 78 decibels in the left.  Although the Maryland CNC speech discrimination test was not used in conducting speech audiometry, the puretone thresholds were all over 55 decibels, enabling application of Table VIA, which  does not require consideration of speech recognition ability.  Under Table VIA, the Veteran's audiometric scores result in Level VII hearing loss bilaterally.  As already discussed, Level VII hearing loss in both ears results in a 40 percent evaluation under Table VII.  38 C.F.R. § 4.86.

During a VA audiology appointment later that month, the Veteran again described  a sudden hearing loss in both ears in November 2013.  The audiologist acknowledged the results of the December 2013 private audiogram, but noted that the Veteran could hear her easily in a quiet environment without his hearing aids.  She noted that his hearing test results varied greatly from one visit to the next, and that his testing needed to be done carefully, as he could communicate easily in quiet without  hearing aids.

The next audiogram of record was conducted in connection with a February 2, 2015 VA examination.  It showed puretone thresholds of 70, 75, 70, and 70 decibels in the right ear and 70, 75, 75, and 75 decibels in the left ear at the specified frequencies.  Average puretone thresholds were 71 decibels in the right ear and 74 decibels in    the left.  Speech audiometry revealed speech recognition ability of 66 percent in the right ear and 72 percent in the left ear.  Applying the results from that examination to Table VII in 38 C.F.R. § 4.85 yields a finding of Level VII hearing loss in the right ear and Level VI hearing loss in the left ear.  Where hearing loss is at Level VI in one ear and Level VII in the other, a 30 percent rating is assigned under Table VII.  As the puretone thresholds were again all over 55 decibels, the findings have also been applied to Table VIA pursuant to 38 C.F.R. § 4.86.  However, under Table VIA, the Veteran's audiometric scores result in Level VI hearing loss bilaterally, which also warrants a 30 percent rating under Table VII.  38 C.F.R. § 4.86.

The Board is cognizant that, on other occasions during this claim period, the Veteran has had his hearing aids adjusted and sought additional VA treatment for hearing problems.  However, while pertinent to his claim, those episodes of treatment did not give rise to any audiological findings that would entitle him to higher ratings for his bilateral hearing loss under 38 C.F.R. § 4.85 or 38 C.F.R. § 4.86 than those just discussed.

Although the Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, including difficulty hearing when in large rooms with other people, in groups, when unable to face a speaker, when a speaker is standing 15 to 20 feet away, and when he is watching television or talking on the telephone, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Thus, the medical evidence of record is more probative than lay contentions as to the extent of the Veteran's hearing loss.  Moreover, the April 2013 VA examiner reported the effects of the Veteran's hearing loss on his daily activities and occupational functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Board acknowledges that the effects of the Veteran's hearing loss on his daily activities and occupational functioning were not discussed by the February 2015 VA examiner.  However, the Veteran is competent to submit evidence of how his hearing loss affects his everyday life and has done so both during treatment and during his Board hearing.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994) (finding that lay testimony is competent when it regards features or symptoms       of injury or illness).  In any event, the Veteran has not provided any specific contentions as to how this defect in the February 2015 VA examination may prejudice this case.  See Martinak, supra (noting that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination).  Consequently, the Board finds that any such error on the part of that VA examiner is harmless to the adjudication of the Veteran's claim.  Bernard, 4 Vet. App. 384.

The Board also acknowledges the Veteran's representative's argument that the     RO's assignment of a disability rating of 10 percent from April 18, 2013, forward, constituted an improper reduction of the 40 percent rating it simultaneously assigned for the period prior to April 18, 2013.  However, that action, taken in a December 2013 rating decision, did not constitute a rating reduction; rather, it constituted an assignment of a higher staged rating for a short period of time, and the Veteran's  prior level of disability rating was not reduced at any point.  See Tatum v. Shinseki,  24 Vet. App. 139 (2010).  Indeed, although a noncompensable level of hearing loss was demonstrated during the Veteran's April 2013 VA examination, the RO did not reduce the Veteran's disability rating below the 10 percent rating that had been in place since 2006, because it did not find that sustained improvement had been shown.  See 38 C.F.R. § 3.344(a), (b) (directing that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction of a disability rating that has been in effect for five or more years); see also Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  In short, the special procedural requirements for rating reductions and terminations did not apply to the assignment of a higher, 40 percent rating for a short period of time, and where those requirements were, in fact, applicable, they were correctly applied.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for more severe hearing loss than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Moreover, the Veteran has not shown or suggested that his hearing loss disability caused marked interference with employment or has resulted in frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  Thus, the Board concludes that referral for extraschedular consideration is not warranted.

Finally, the Veteran has not asserted, and the evidence of record does not suggest, that his hearing loss disability renders him unable to obtain or maintain gainful employment, and the Board accordingly finds that a request for individual unemployability is not raised by the issue on appeal.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).

In summary, the Board finds the most probative evidence of record demonstrates that an increase of the Veteran's disability rating for bilateral hearing loss to 40 percent for the period from December 4, 2013 through February 1, 2015 is warranted, but that it is against the assignment of an even higher rating for that time period or of ratings higher than those already assigned for any other time period under review.

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, to the extent the Veteran's claim has been denied, the preponderance of the evidence is against ratings higher than those assigned.  See 38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to an evaluation in excess of 40 percent for bilateral hearing loss for the period prior to April 18, 2013 is denied.

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss for the period from April 18, 2013 through December 3, 2013 is denied.

An evaluation of 40 percent, but no higher, for bilateral hearing loss is granted for the period from December 4, 2013 through February 1, 2015, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to an evaluation in excess of 30 percent for bilateral hearing loss for the period from February 2, 2015 is denied.


REMAND

Although the Board regrets the delay, it finds that further development is necessary prior to adjudication of the remaining claim on appeal.

Various medical opinions addressing whether the Veteran's bilateral Charcot foot is related to his service-connected bilateral pes planus with left foot hammertoes are of record.  In April 2013, a VA examiner opined that the Veteran's left foot condition was at least as likely as not related to a service-connected condition, noting that left foot x-rays showed pes planus, arthritic changes of the first metatarsophalangeal (MTP) joint with erosive changes in the medial portion of the first metatarsal head, and adjacent soft tissue swelling to the first metatarsal head.  However, the examiner did not explain the significance of those findings.

In May 2014, a VA physician provided a positive aggravation opinion, stating that the Veteran had abnormal weight bearing due to pes planus with increased weight bearing on the first metatarsal head, and that Charcot foot subsequently developed, leading to transmetatarsal amputation of the right foot.  She explained that, with the underlying abnormal weight bearing caused by pes planus, it was at least as likely as not that the Veteran's foot ulcer leading to transmetatarsal amputation was chronically aggravated beyond normal progression by his service-connected pes planus.  She went on to state, however, that she was unable to determine the degree of that aggravation without resorting to speculation, as the Veteran had many confounding factors, including inability to stay off of his foot and increased pressure on his feet due to his weight.  

In October 2014, the same VA physician issued an addendum opinion following the AOJ's receipt of additional medical evidence.  At that time, the physician stated that the Veteran's bilateral Charcot foot was less likely as not caused by, the result of,  or chronically aggravated by his pes planus.  She stated the Charcot foot was more likely as not due to the Veteran's severe neuropathy that led to lack of protective reflexes and the loss of sensation of injury.  She noted that the Veteran had prior ulcers that developed on his lateral foot, rather than a pressure point, and were clearly due to ischemia, citing treatment records that discussed wounds on his right foot.  She stated that the Veteran was morbidly obese, had a history of smoking, and had difficulty remaining off of his feet and properly caring for them, and explained that his entire picture made it impossible to opine that his pes planus contributed to a significant degree or chronically aggravated his amputated right foot.  

It is unclear from the 2014 VA physician's opinions whether she was considering the Charcot foot condition of both of the Veteran's feet, as requested by the AOJ, or whether she was opining on the causes of the right Charcot foot, only.  Furthermore, she offered no explanation for her conflicting opinions in May 2014 and October 2014, although it appears that she relied on different, rather than additional, evidence to support her respective conclusions.  

In December 2015, the Veteran's private primary care physician submitted correspondence stating that the Veteran's bilateral Charcot foot was at least as likely as not related to and caused by the demands placed on his feet during active duty service.  However, no rationale for that opinion was provided.  

Based on the foregoing, the Board finds that an additional medical opinion is necessary prior to adjudication of the claim.

Additionally, review of the Veteran's claims file, which is solely electronic, suggests that an earlier volume of the paper claims file may not have been scanned into Virtual VA or VBMS.  For example, the Veteran's service treatment records (STRs) are referenced in prior rating decisions but are not associated with the electronic claims file, and several documents referenced in an April 2010 rating decision that denied service connection for an amputation of the Veteran's right   5th toe are also not of record.  As these documents may be relevant to the Veteran's service connection claim, an attempt to locate and associate with the electronic claims file any additional documents that were previously associated with the paper claims file must be made on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make all efforts to locate and/or rebuild any missing portion of the Veteran's original paper claims file, including, but not limited to, requesting the Veteran's STRs through official sources, associating with the claims file any documents located in a temporary file at the AOJ, asking the Veteran to provide copies of any documents from the claims file that he has in his possession, contacting the Veteran's representative to see if they have any documents pertaining to the Veteran, and attempting to obtain any records noted on the April 2010 rating decision that are not currently included in the electronic claims file.

All attempts to secure the Veteran's complete claims file and rebuild any missing portion of that file should be documented by the AOJ in the electronic claims file.  A formal finding regarding unavailability of any missing documents should be issued if necessary, and the Veteran and his representative notified of such.

2.  Then, send the claims file to a VA podiatrist for review.  If a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the podiatrist should respond to the following:  

(a)	Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral Charcot foot is related to service?  Please explain why or why not.

(b)	If the Veteran's bilateral Charcot foot is not related to service, is it at least as likely as not that the Charcot foot disability of either foot was caused by his service-connected bilateral pes planus with left foot hammertoes?  Please explain why or why not.

(c)	If the Veteran's Charcot foot condition of either foot was not caused by his bilateral pes planus, is it at least as likely as not that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations) by the Veteran's service-connected bilateral pes planus with left foot hammertoes?  In issuing the opinion, please consider and discuss the May 2003 treatment record that notes a left foot deformity that causes the 1st MTP joint to be a significant pressure point, the April 2013 VA foot examination report, the May 2014 and October 2014 opinions issued by the VA physician, and the December 2015 opinion issued by the Veteran's private primary care physician.  Please discuss each foot separately.

If the podiatrist finds the condition in either foot has been permanently worsened beyond normal progression (aggravated), he or she should attempt to quantify the degree of aggravation beyond the baseline level of the foot condition.

The podiatrist should explain the medical basis for any conclusion reached.  If any opinion cannot be rendered without resorting to speculation, the podiatrist should explain why rendering an opinion is not possible or feasible (e.g. lack of sufficient information/evidence,     the limits of medical knowledge, etc.).

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


